Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 28, 2016                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  153086(48)                                                                                           Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  BANK OF AMERICA, N.A.,                                                                                    Joan L. Larsen,
           Plaintiff-Appellee,                                                                                        Justices


  v                                                                 SC: 153086
                                                                    COA: 328542
                                                                    Wayne CC: 15-005208-AV
  DAMITA C. JOHNSON EL-BEY,
            Defendant-Appellant.

  _________________________________________/


         On order of the Court, the motion for reconsideration of this Court’s September 6,
  2016 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 28, 2016
         p1212
                                                                               Clerk